        Case 1:19-cv-11605-WGY Document 40-1 Filed 10/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 GIGI GAI ZI CHAN

                Plaintiff,
                                                   Civil Action No. 19-cv-11605-WGY
                        v.

 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                Defendants.



       AFFIDAVIT OF BEVERLY GAROFALO IN SUPPORT OF DEFENDANTS’
                         PRO HAC VICE MOTION


        I, Beverly Garofalo, depose and state as follows:

       1.      I am a resident of Connecticut and Principal at Jackson Lewis, P.C., located at 90

State House Square, 8th Floor, Hartford, CT 06103. I submit this declaration in support of the pro

hac vice motion of the Defendants, Wellington Management Company LLP and Charles Argyle

(“Defendants”) to permit me to appear pro hac vice on its behalf in the above-captioned matter.

       2.      I am an attorney at law and have been a member in good standing of the Bar of the

State of Connecticut since 1991. My Connecticut Bar Number is 11439. The Connecticut

Statewide Grievance Committee maintains and issues certificates of good standing for attorneys

admitted to the Connecticut State Bar.

       3.      I am also a member in good standing of the United States District Court for the

District of Connecticut since 1993 and a member in good standing of the United States District

court for the Southern District of New York since 2005.
         Case 1:19-cv-11605-WGY Document 40-1 Filed 10/26/20 Page 2 of 2




         4.     I am a member in good standing and duly licensed and admitted to practice in every

jurisdiction in which I have been admitted to practice, which are listed above.

         5.     I have never been suspended or disbarred in any jurisdiction in which I have been

admitted to practice and there are no disciplinary actions pending against me in any federal or state

court.

         6.     I have not previously had a pro hac vice admission to this court (or other admission

for a limited purpose under this rule) revoked for misconduct.

         7.     I have read and agree to comply with the Local Rules of the United States District

Court for the District of Massachusetts.

         8.     If admitted pro hac vice, I will immediately notify the Court of any matter affecting

my standing at the bar of any other Court.

         I declare under the penalty of perjury under the laws of the United States and the State of

Massachusetts that the foregoing is true and correct.

         Executed this 22nd day of October, 2020 in Hartford, Connecticut.


                                                        /s/ Beverly W. Garofalo
                                                        Jackson Lewis P.C.




                                                  2
